UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1893



JUAN L. STEWARD,

                                            Plaintiff - Appellant,

          versus

GWALTNEY OF SMITHFIELD, LTD.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-95-1158)


Submitted:   December 12, 1996         Decided:     December 18, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Juan L. Steward, Appellant Pro Se. Leslie Robert Stellman, BLUM,
YUMKAS, MAILMAN, GUTMAN & DENICK, P.A., Baltimore, Maryland, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders granting the

Appellee summary judgment in this employment discrimination action.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny Appellant's motion

for appointment of counsel and affirm on the reasoning of the dis-
trict court. Steward v. Gwaltney of Smithfield, Ltd., No. CA-95-
1158 (E.D. Va. June 20, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2